     Case 5:15-cv-00445-DNH-TWD Document 146 Filed 10/03/18 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF NEW YORK

ALONZO        GRANT       and     STEPHANIE Civil Action No.: 5:15-CV-445
GRANT,                                      (DNH-TWD)
                                            PARTIES STIPULATION RE                       FACTS
                                            AND ADMITTED EVIDENCE
        Plaintiffs,
        v.

CITY OF SYRACUSE, POLICE
OFFICERS DAMON LOCKETT AND
PAUL MONTALTO, POLICE OFFICER
BRIAN NOVITSKY, CHIEF OF POLICE
FRANK FOWLER and Does 1-100,

        Defendants.


THE PARTIES, THROUGH THEIR SIGNATURES BELOW, HEREBY STIPULATE
TO THE FOLLOWING:

Facts
The parties have meet and conferred regarding material facts that are not in dispute. The parties
hereby stipulate to the following facts:

1.      The Defendant Officers were at all times acting under color of law
2.      Chief of Police Frank Fowler, as a matter of the City of Syracuse Police Department
policy is the final authority in all matters of 1) department policies; 2) department operations;
and 3) pertaining to discipline of subordinates.

Exhibits

Plaintiffs’ Exhibits:

The parties have meet and conferred regarding the admissibility of Plaintiffs’ exhibits and hereby
stipulate that the following exhibits are admissible and are deemed entered into evidence (except
for medical records, see note below):

Plaintiffs Exhibits 2-6, 7 (first six pages), 8-10 14, 21-29, 30 (video only-no sound), 31 (video
only-no sound), 55-68, 69-79 (videos only- no sound), 86-90.




                          {H3438717.1}                                1
     Case 5:15-cv-00445-DNH-TWD Document 146 Filed 10/03/18 Page 2 of 3



With respect to medical records, the parties agree that upon the testimony of a treating physician
or medical provider, the medical records created by that witness containing their observations,
opinions, and diagnoses will be admitted into evidence upon the stipulation of the parties. .

Defendants Exhibits:

The parties have meet and conferred regarding the admissibility of Defendants’ exhibits and
hereby stipulate that the following exhibits are admissible and can be entered into evidence
without foundation:

2-8, 9 (designated transcript portions only); 10 (designated transcript portions only), 11 (for
impeachment only), 12 (for impeachment only), 13 (for impeachment only), 15, 19 (designated
transcript portions only), 20 (designated transcript portions only), 20-21, 22 (for impeachment
only), 24 (for impeachment only), 25-42, 45-49.


Dated: October 3, 2018                            Dated: October 3, 2018
By: /s/ Charles A. Bonner                         By: s/ John G. Powers
Charles A. Bonner                                 John G. Powers (508934)

LAW OFFICES OF BONNER & BONNER                    HANCOCK ESTABROOK LLP
CHARLES A. BONNER, ESQ. SB# 85413                 100 Madison Street, Suite 1500
Pro Hac Vice                                      Syracuse, New York 13202
A. CABRAL BONNER, ESQ. SB# 247528                 Tel: (315) 565-4500
Pro Hac Vice                                      jpowers@hancocklaw.com
475 GATE FIVE RD, SUITE 212
SAUSALITO, CA 94965
TEL: (415) 331-3070
FAX: (415) 331-2738
charles@bonnerlaw.com
cabral@bonnerlaw.com

RYDER LAW FIRM
Jesse P. Ryder, Esq.
121 E. Water Street, 3rd. Floor
Syracuse, NY 13202
Tel: (315) 382-3617
Fax: (315) 295-2502

ATTORNEYS FOR PLAINTIFFS




                            {H3438717.1}                              2
Case 5:15-cv-00445-DNH-TWD Document 146 Filed 10/03/18 Page 3 of 3



                                  CERTIFICATE OF SERVICE
  The undersigned hereby certifies that on October 3, 2018, he filed the foregoing by
  electronically filing with the Clerk of the Court via the ECF System, which is
  understood to have sent notification of such filing electronically to the following:


                                  Jesse P. Ryder
                                  Ryder Law Firm
                                  121 E. Water Street
                                  Syracuse, NY 13202
                                  315-382-3617
                                  Fax: 315-295-2502
                                  Email: ryderlawfirm@gmail.com

                                  A. Cabral Bonner
                                  Law Offices of Bonner & Bonner
                                  475 Gate 5 Road, Suite 212
                                  Sausalito, CA 94965
                                  415-331-3070
                                  Fax: 415-331-2738
                                  Email: cabral@bonnerlaw.com

                                  Charles A. Bonner
                                  Law Offices of Bonner & Bonner
                                  475 Gate 5 Road, Suite 212
                                  Sausalito, CA 94965
                                  415-331-3070
                                  Fax: 415-331-2738
                                  Email: cbonner799@aol.com



  Dated: October 3, 2018



                                          /s/ Todd M. Long
                                          Todd M. Long
                                           Attorney for Defendants




                   {H3438717.1}                                  3
